DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 11, 2021 is acknowledged.  Claims 1-15, 22-26, and 28-30 are pending in the application.  Claims 16-21 and 27 have been cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 22-26, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “administering to a subject a composition comprising …wherein a subject ingesting a carbohydrate-containing food composition comprising the composition experiences a decrease in the postprandial insulin response …” at lines 2-9.  It is unclear exactly what is encompassed by the claimed method.  More specifically, it is uncertain if the limitation “wherein a subject ingesting a carbohydrate-containing food comprising the composition” is a required step in the claimed method, OR if it is optional.  Additionally, it is uncertain if the “subject ingesting …” limitation refers to the administration step described in the claim (see line 2), OR if the administering step AND “subject ingesting” steps are both required in the presently claimed invention.  Further, it is uncertain if the carbohydrate-containing food comprising the composition is a required component of the invention.  Therefore, the scope of the claim is indefinite.  Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  See MPEP 2111.04 and 2143.03.
SEE ALSO claims 2-6 (lines 1-3), independent claim 29 (lines 1-9), and independent claim 30 (lines 1-9).
Claim 7 recites “the subject”, and this claim depends upon claim 1.  It is unclear if “the subject” recited in claim 7 refers to the subject recited at line 2 OR line 8 OR line 12 of claim 1.  Therefore, the scope of the claim is indefinite.
SEE ALSO
SEE ALSO claim 29 at line 14 as it is unclear if “the subject” refers to the subject at line 2 OR line 8 OR line 12 of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recite the administration of the composition (sweetener composition) to a subject, and the subject experiences a decrease in the postprandial insulin (claims 1, 2, 29, and 30), glucose (claims 3 and 4), or fructose (claims 5 and 6) response, which is considered a natural phenomena. This judicial exception is not integrated into a practical application because the application or use of the judicial exception in this manner merely links the use of the judicial exception to a particular technological environment or field of use.  Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are patent-ineligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 14, 15, 23-25, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20080268109 (hereinafter “Roman”).
With respect to claims 1-6 and 28, Roman teaches a sweetener composition comprising 26% to 75% or 36% to 85% by weight of one or more polyol(s) including maltitol (examples 1 and 2), 0.0001% to 3.5% by weight of high intensity sweetener(s) (0.15% stevia-example 2 and 0.15% of lo han guo/monk fruit-example 1), and 10% to 
The ranges of polyols, high intensity sweeteners (stevia and lo han guo/monk fruit), and natural sweetener (D-tagtose/tagatose, claim 28) in Roman overlap the presently claimed ranges of maltitol, stevia, monk fruit, and tagatose.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Roman also discloses the sweetener composition further comprises fiber(s) (rheology modifier) such as gums, hydrocolloids, mucilages, lignin, psyllium seed husk, beta-glucan, pectins, gum arabic, oat bran, locust bean gum, fructans, xanthan gum, fructooligosaccharides, oligosaccharides, polysaccharides, resistant starches, polydextrose, arabinogalactose, hydrolyzed guar gum, canthan, alginate, bet-glucans, tragacanth, and arabinoxylan (paragraphs [0017], [0033], and [0044]).
However, Roman does not expressly disclose the amount of fiber (rheology modifier).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Roman discloses the sweetener compositions minimizes the glycemic index of a food product, introduces natural fiber into the food product, produces a desired sweetness profile, and reduces the likelihood In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Absent any clear and convincing evidence to the contrary, a subject ingesting a carbohydrate-containing food comprising the composition experiences a decrease in the postprandial insulin (claims 1 and 2), glucose (claims 3 and 4), or fructose (claims 5 and 6) response of from about 10% to about 90% (claims 1, 3, and 5) or from about 20% to about 75% (claims 2, 4, and 6) for a time period ranging from about 15 minutes to about 180 minutes subsequent to ingestion of the carbohydrate-containing food when compared to the postprandial insulin (claims 1 and 2), glucose (claims 3 and 4), and fructose (claims 5 and 6) response of a subject ingesting an otherwise identical carbohydrate-containing food comprising an equivalent amount of sucrose would naturally occur from said method since the combination of claimed sweeteners (maltitol, stevia, monk fruit/lo han guo, and tagatose) and their respective quantities have been shown to be obvious in Roman, Roman teaches a sweetener composition that minimizes the glycemic index of a food product when ingested (paragraph [0003]), 
Regarding claim 7, Roman teaches the individual is a person (paragraphs [0003], [0006], and [0016]).
With respect to claims 9 and 10, Roman does not expressly disclose the amount of the sweetener composition administered.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Roman teaches after the desired quantity of sweetener and/or serving size is determined, a determination is made of the proportion of sweetener components (polyols, high intensity sweeteners, etc.) needed to provide the desired level of sweetness and to minimize the likelihood that the polyol in the product will produce a laxation effect when consumed (Abstract; and paragraphs [0003], [0011], and [0014]-[0016]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of sweetener composition administered through routine experimentation in order to achieve a desired sweetness profile in for a the sweetener composition of a desired glycemic index, when consumed, while minimizing the laxative effect.  “[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claims 11, 12, and 14, Roman teaches the individual consumes one or more servings in a day (paragraphs [0006], [0011], and [0016]).
With respect to claims 15 and 24, Roman is silent with respect to allulose, xylose, and valerian.  Other ingredients such as minerals (like chromium) are optional (paragraph [0033]).  Roman also teaches the sweetener composition further comprises fiber(s) (rheology modifier).  While Roman teaches inulin and cellulose may be used, Roman is not limited to these embodiments since the reference also teaches any source of soluble, insoluble, and/or fermentable fiber(s) can be used, such as gums, hydrocolloids, mucilages, lignin, psyllium seed husk, beta-glucan, pectins, gum arabic, oat bran, locust bean gum, fructans, xanthan gum (claim 24), fructooligosaccharides, oligosaccharides, polysaccharides, resistant starches, polydextrose, arabinogalactose, hydrolyzed guar gum, canthan, alginate, bet-glucans, tragacanth, and arabinoxylan (paragraphs [0033] and [0044]).
Regarding claim 23, Roman teaches the sweetener composition may comprise any desired polyol(s), including maltitol and lactitol (paragraphs [0008], [0017], [0029], [0039], and [0045]).
With respect to claim 25, Roman teaches when a weight of sweetener composition equivalent to the weight of sucrose is utilized in a food product, the sweetener composition is equivalent to within plus or minus five percent of the relative sweetness provided by an equivalent weight of sucrose, when the food product is 
Regarding claim 30, Roman teaches a composition containing 40% of maltitol, 59.10% of agave syrup or other sweetener(s), .15% of lo han guo (monk fruit), and 0 to 5% water, and the sweetener composition is ingested by an individual (paragraphs [0003], [0006], [0016], [0017] and [0037]).  While the example does not expressly disclose the other sweetener is tagatose instead of agave syrup and the sweetener also consists of a rheology modifier and stevia extract, the claimed sweetener can be clearly envisaged from Roman since Roman discloses any natural sweetener, such as d-tagatose, 0.0001% to 3.5% by weight of any high potency sweetener(s), such as lo han guo (monk fruit) and stevia (stevioside/rebaudioside A, 0.15% in example 2), and any source of fiber(s) (rheology modifier) may be used in the composition (paragraphs [0014], [0029], [0033], [0035]-[0039], [0043]-[0045], [0048], and [0050]).  Additionally, the ingredients in the claimed composition have been disclosed in Roman, and it would have been obvious to select the combination of monk fruit, a fiber, stevia extract, maltitol, and tagatose in Roman since the simple selection of the particular combination of polyol(s), natural sweetener(s), high potency sweetener(s), and fiber(s) (rheology modifier) in Roman is a matter of choice and does not provide a patentable feature over the prior art.
Roman 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Roman discloses the sweetener compositions minimizes the glycemic index of a food product, introduces natural fiber into the food product, produces a desired sweetness profile, and reduces the likelihood that the food product, when ingested, functions as a laxative (paragraphs [0003] and [0044]).  Given that it is well understood that these fiber(s) (rheology modifier) may cause a laxative effect when consumed in large amounts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of fiber (rheology modifier) through routine experimentation to obtain a sweetener composition of desirable nutritional qualities and sweetness profile while reducing the likelihood that the food product, when ingested, functions as a laxative.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Absent any clear and convincing evidence to the contrary, a subject ingesting a carbohydrate-containing food comprising the composition experiences a decrease in the postprandial insulin response of from about 10% to about 90% for a time period ranging from about 15 minutes to about 180 minutes subsequent to ingestion of the carbohydrate-containing food when compared to the postprandial insulin response of a subject ingesting an otherwise identical carbohydrate-containing food comprising an equivalent amount of sucrose would naturally occur from said method since the combination of claimed sweeteners (maltitol, stevia, monk fruit/lo han guo, and Roman, Roman teaches a sweetener composition that minimizes the glycemic index of a food product when ingested (paragraph [0003]), adding a sweetener composition during the manufacture of a food product to achieve a desired sweetness profile in the food product, when consumed, for a sweetener composition of a desired glycemic index (paragraph [0006]), and the sweetener composition allows for the introduction of a low glycemic fiber portion at a desired time(s) and place(s) during metabolism (paragraph [0016]), and the decrease in the postprandial insulin response is an intended result of the claimed process.

Claims 8, 13, 22, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al. US 20080268109 (hereinafter “Roman”) as applied to claim 1 above, and further in view of Levine US 7977319 (hereinafter “Levine”).
Regarding claims 8, 13, 22, and 26, Roman teaches the individual consumes one or more servings in a day (claim 13) (paragraphs [0006], [0011], and [0016]).  
However, Roman does not expressly disclose the subject is diagnosed with diabetes mellitus type 2, obesity, hypertension, cardiovascular disease, lipidemia, hypertriacylglycerolemia, hypercholesterolemia, chronic kidney disease, or combinations thereof (claim 8), the subject is diagnosed with chronic kidney disease (claim 22), or the subject has Arab, Black, Caucasian, Chinese, Latin American, South East Asian, or West Asian ethnicity (claim 26).
Levin teaches a supplement or comestibles with health benefits comprising fiber and sweeteners.  The sweeteners can include a combination of maltitol, tagatose, 
Based upon the fact that Roman and Levin similarly teach compositions comprising sweeteners and fiber (rheology modifier) that are consumed by humans (Roman: paragraphs [0003], [0006], [0016], [0033] and [0044]) and Levin teaches fiber can help in the treatment or reduce the risk of developing cardiovascular disease, diabetes, obesity, gastrointestinal diseases, hypertension, kidney disease  hyperlipoproteinemia, hyperlipidemia, and hypertriglyceridemia (C3, L46-59; C6, L50-61; C11, L57-62; C15, L29-C16, L18; C16, L40-53; and C17, L59-66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Levin, to select a subject that is diagnosed with diabetes mellitus type 2, obesity, hypertension, cardiovascular disease, lipidemia, hypertriacylglycerolemia, hypercholesterolemia, chronic kidney disease, or combinations thereof or has Arab, Black, Caucasian, Chinese, Latin American, South East Asian, or West Asian ethnicity in the method of Roman because it would amount to nothing more than a known element for its intended use in a known environment to accomplish entirely expected results.
With respect to claim 29, Roman teaches a sweetener composition comprising 26% to 75% or 36% to 85% by weight of one or more polyol(s) including maltitol 
The ranges of polyols, high intensity sweeteners (stevia and lo han guo/monk fruit), and natural sweetener (D-tagtose/tagatose) in Roman overlap the presently claimed ranges of maltitol, stevia, monk fruit, and tagatose.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Roman also discloses the sweetener composition further comprises fiber(s) (rheology modifier) such as gums, hydrocolloids, mucilages, lignin, psyllium seed husk, beta-glucan, pectins, gum arabic, oat bran, locust bean gum, fructans, xanthan gum, fructooligosaccharides, oligosaccharides, polysaccharides, resistant starches, polydextrose, arabinogalactose, hydrolyzed guar gum, canthan, alginate, bet-glucans, tragacanth, and arabinoxylan (paragraphs [0017], [0033], and [0044]).
However, Roman does not expressly disclose the amount of fiber (rheology modifier).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Roman discloses the sweetener In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Absent any clear and convincing evidence to the contrary, a subject ingesting a carbohydrate-containing food comprising the composition experiences a decrease in the postprandial insulin response of from about 10% to about 90% for a time period ranging from about 15 minutes to about 180 minutes subsequent to ingestion of the carbohydrate-containing food when compared to the postprandial insulin response of a subject ingesting an otherwise identical carbohydrate-containing food comprising an equivalent amount of sucrose would naturally occur from said method since the combination of claimed sweeteners (maltitol, stevia, monk fruit/lo han guo, and tagatose) and their respective quantities have been shown to be obvious in Roman, Roman teaches a sweetener composition that minimizes the glycemic index of a food product when ingested (paragraph [0003]), adding a sweetener composition during the 
Roman also does not expressly disclose the subject is diagnosed with diabetes mellitus type 2 or hypertension.
Levin teaches a supplement or comestibles with health benefits comprising fiber and sweeteners.  The sweeteners can include a combination of maltitol, tagatose, stevia, and lo han kuo (monk fruit).  Consumption of the supplement or comestible can manage and prevent diet-related diseases (Abstract; C1, L22-26; C13, L17-23; C15, L29-C16, L18; C16, L40-53; C18, L30-51; C24, L53-67; C28, L13-21 and 29-35; C33, L1-22 and 33-47; and C50, L30-43)
Based upon the fact that Roman and Levin similarly teach compositions comprising sweeteners and fiber (rheology modifier) that are consumed by humans (Roman: paragraphs [0003], [0006], [0016], [0033] and [0044]) and Levin teaches fiber can help in the treatment or reduce the risk of developing diabetes or hypertension (C3, L46-59; C6, L50-61; C11, L57-62; C15, L29-C16, L18; C16, L40-53; and C17, L59-66), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Levin, to select a subject that is diagnosed with diabetes or hypertension in the method of Roman because it would 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 25, and 34-36 of copending Application No. 15158709 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Application no. 15158709 discloses a composition comprising: about 20 wt % to about 80 wt % of at least two sugar alcohols (one of the sugar alcohols is maltitol), about 0.01 wt % to about 3 wt % stevia, about 0.05 wt % to about 4 wt % monk fruit, about 0.01 wt % to about 3 wt % a rheology modifier, and about 20 wt % to about 95 wt % tagatose (claim 1), the at least two sugar alcohols include maltitol and lactitol (claims 9 and 35), the rheology modifier comprises xanthan gum, gellan gum, gum Arabic, gum ghatti, agar, tragacanth gum, or combinations thereof (claim 10), and the composition comprises a sugar recipe equivalence of about 0.85 (claim 34) or 0.85 (claim 36).  Additionally, 15158709 teaches a comestible product comprising the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed March 11, 2021 have been fully considered.
Upon further consideration, the rejection of claims 1-15, 23, 25, 26, and 28 over Badalov and claims 22 and 24 over Badalov in view of De Baets in the previous Office Action have been withdrawn.  A new ground(s) of rejection has been made.  As disclosed above, Roman and Roman in view of Levin teach methods that are substantially similar to that as presently claimed.  Applicant’s arguments with respect to Badalov and De Baets have been considered but are moot as these references are not being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793